Title: To Thomas Jefferson from Cyrus Griffin, 6 October 1778
From: Griffin, Cyrus
To: Jefferson, Thomas



Philadelphia Octo. 6th 78

You will be good enough, my dear Sir, to excuse this Letter. There are but few Men indeed with whom I could wish to be thus candid. It appears to me that Congress will shortly be dissolved. If the large Emissions of Money, and visionary Expeditions do not bring forth our destruction, I greatly fear that Party will complete the matter. Congress exhibit not more than two or three Members actuated by Patriotism. Great questions are carried every day in favor of the East-ward, and to the prejudice of the Southern States. Great questions are now upon the Carpet and if determined in the affirmative will do excessive Damage to Virginia and Maryland particularly. At present we are under secrecy—perhaps in a little time I shall think myself obligated to quit Congress; I will not sit in a house whose proceedings I cannot assent to with honor, nor is it in my abilities to oppose them with success. I value most what our great Politicians value least. Congress are at present a Government of Men. It would astonish you to think how all affairs proceed upon the interested Principle: Members prostituting their votes in expectation of mutual assistance upon favorite Points. I am apprehensive that in geting free from oppression in one quarter, we are likely to establish it in  another; by avoiding one set of Plunderers we are certain to fall into the clutches of a still more dangerous set. I am sorry our good Friend Harvey is about to leave Congress; he is a valuable man in times like the present, a man of great virtue and boldness of Spirit. If the Land office should be established, put him at the head of it; his abilities and honesty will be highly necessary in that Employment. The motions of the Enemy are very uncertain; there is an expedition going forward on the part of General Clinton, but to what object is merely conjecture, perhaps to Boston—New England and the French Fleet are powerful inducements. All Circumstances considered, I believe they are going to guard the remaining parts of their Dominion. In the mean time they will destroy everything they possibly can, and I should not wonder if Philadelphia itself was reduced to ashes before their departure. As yet Spain have taken no part to our advantage, indeed Arthur Lee still remains at Paris. The Court of Berlin have refused William Lee the Commissioner of Congress to that quarter: He is now gone to Vienna, the most accomplished Metropolis in the World. We are plagued to death with quarrels and recriminations relative to our Commissioners abroad; these men will involve the Continent in perdition. It is absolutely necessary that Dean should be sent over to Europe for the most valuable purpose in the world, but some Gentlemen are determined to ruin an innocent Character, notwithstanding he alone has the great merit of concluding that valuable Treaty with the Minister of France. Tell MacLurg and President Maddison they are both [re]miss in not answering my Letters. The next I write you will be in a different stile; this only by way of preface. I must beg to trouble you with my best respects to Mr. Wythe.
I am dear sir, your obdt humble servant,

C. Griffin

